DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luengo Bada (US 20130199388 A1) in view of John W. Barrus (US 20050162686 A1).

Regarding claim 1, Bada discloses an image evaluation system comprising an image forming apparatus and an information processing apparatus (¶ [83]), wherein 
the image forming apparatus 
prints a reference document including a pattern image for evaluating image quality in printing (¶ [36]), 
prints on the reference document a check region (¶ [36] area of interest of a printed mark) including a check item with respect to image quality of a printed result (¶ [32] mark used for evaluating image quality), 
reads the reference document printed and generates reference document data as image data of the reference document (¶ [84]), and 
transmits the reference document data generated to the information processing apparatus (¶ [85]), and 
the information processing apparatus 
receives the reference document data (¶ [85]) and, 
based on the reference document data received, recognizes the check item selected in the check region.
Bada fails to explicitly disclose based on a reference document data received, recognize the check item selected in the check region.
Barrus, in the same field of endeavor of providing check regions on a printed sheet (¶ [45]), teaches based on a reference document data received, recognize the check item selected in the check region (¶ [70]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image evaluation system as disclose by Bada comprising an image forming apparatus and an information processing apparatus wherein the image forming apparatus prints a reference document including a pattern image for evaluating image quality in printing to utilize the teachings of Barrus which teaches based on a reference document data received, recognize the check item selected in the check region to correctly mark selection of elements specifying an action to allow a user to select one or more actions to be performed.

Regarding claim 2, Bada discloses the image evaluation system according to claim 1 (see rejection of claim 1).
Bada fails to explicitly disclose wherein the image forming apparatus prints in the check region a combination of the check item and a check box, and the information processing apparatus recognizes the check item having the check box corresponding thereto checked as the check item selected and recognizes the check item having the check box corresponding thereto not checked as the check item unselected.
Barrus teaches the image forming apparatus prints in the check region a combination of the check item and a check box (see rejection of claim 1 wherein items and check boxes are associated with one another), and the information processing apparatus recognizes the check item having the check box corresponding thereto checked as the check item selected (¶ [73]) and recognizes the check item having the check box corresponding thereto not checked as the check item unselected (¶ [49] and ¶ [53]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image evaluation system as disclose by Bada comprising an image forming apparatus and an information processing apparatus wherein the image forming apparatus prints a reference document including a pattern image for evaluating image quality in printing to utilize the teachings of Barrus which teaches the image forming apparatus prints in the check region a combination of the check item and a check box, and the information processing apparatus recognizes the check item having the check box corresponding thereto checked as the check item selected and recognizes the check item having the check box corresponding thereto not checked as the check item unselected to ensure a user desiring an action to be performed is able to determine the correct check box to mark their selection.

Regarding claim 3, Bada discloses the image evaluation system according to claim 1 (see rejection of claim 1), wherein 
based on the pattern image included in the reference document data received, the information processing apparatus evaluates image quality in printing on the image forming apparatus (¶ [30] and ¶ [32]).

Regarding claim 9, Bada discloses an image forming apparatus (¶ [39]), comprising: 
a printer portion that prints a reference document including a pattern image for evaluation of image quality of a printed result (¶ [39]; see rejection of claim 1); 
a scanner portion that reads the reference document printed (¶ [39] and see rejection of claim 1); 
a communication circuit portion that transmits, as reference document data, image data generated by reading the reference document (¶ [39] processing means); and 
a controller  (¶ [85]), wherein the controller makes the printer portion print, on the reference document a check region that shows a previously defined check item with respect to image quality of the printed result (see rejection of claim 1).

Allowable Subject Matter

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
December 17, 2022